Exhibit 10.2

 

INVESTMENT TECHNOLOGY GROUP, INC.
STOCK UNIT GRANT AGREEMENT

(ANNUAL STOCK UNITS)

FOR NON-EMPLOYEE DIRECTORS

 

THIS GRANT AGREEMENT, dated as of                      (the “Date of Grant”), is
entered into by and between Investment Technology Group, Inc. (the “Company”), a
Delaware corporation, and                               , a member of the Board
of Directors of the Company (the “Director”).

 

WHEREAS, the Director has been awarded the following Grant under the Amended and
Restated Investment Technology Group, Inc. Directors’ Equity Subplan (the
“Subplan”), a subplan of the Investment Technology Group, Inc. 2007 Omnibus
Equity Compensation Plan (the “2007 Plan”);

 

WHEREAS, capitalized terms used herein and not defined herein shall have the
meanings set forth in the Subplan and in the 2007 Plan.  In the event of any
conflict between this Grant Agreement, the Subplan and the 2007 Plan, the
Subplan and the 2007 Plan shall control; and

 

WHEREAS, the Director is not employed by the Company, a Subsidiary of the
Company or a parent of the Company and is not otherwise ineligible to
participate in the Subplan.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

 

1.                                       Grant of Stock Units.  Subject to the
terms and conditions set forth in this Grant Agreement, the Subplan and the 2007
Plan, the Director is hereby awarded          Stock Units that represent
hypothetical shares of Company Stock on a one-for-one basis (the “Stock Unit
Grant”).

 

2.                                       Grant Subject to Plan Provisions.  This
Stock Unit Grant is granted pursuant to the Subplan and the 2007 Plan, the terms
of which are incorporated herein by reference, and in all respects shall be
interpreted in accordance with the Subplan and the 2007 Plan.  This Stock Unit
Grant is subject to interpretations, regulations and determinations concerning
the Subplan and the 2007 Plan established from time to time by the Committee in
accordance with the provisions of the Subplan and the 2007 Plan, including, but
not limited to, provisions pertaining to (a) the registration, qualification or
listing of the shares issued under the 2007 Plan, (b) changes in capitalization,
(c) requirements of applicable law and (d) all other provisions of the Subplan
and the 2007 Plan.  The Committee has the authority to interpret and construe
this Grant Agreement pursuant to the terms of the Subplan and the 2007 Plan, and
its decisions are conclusive as to any questions arising hereunder.

 

3.                                       Stock Unit Account.  The Company shall
establish and maintain a Stock Unit bookkeeping account (the “Account”) on its
records for the Director and shall record in the

 

--------------------------------------------------------------------------------


 

Account the number of Stock Units awarded to the Director.  No shares of stock
shall be issued to the Director at the time the Stock Unit Grant is made.

 

4.                                       Vesting of the Stock Unit Grant.

 

(a)                        Subject to the terms and conditions of this Grant
Agreement, the Subplan and the 2007 Plan, this Stock Unit Grant shall become
vested and the restrictions on the Stock Unit Grant shall lapse on the day
immediately preceding the Company’s next annual meeting of stockholders at which
directors (or a class of directors if the Company then has a classified Board of
Directors) are elected or reelected by the Company’s stockholders if the
Director is serving as a Non-Employee Director, or is deemed to be serving as a
Non-Employee Director in accordance with Section 5 below, as of the vesting
date; provided, however, that the Stock Unit Grant shall become immediately
vested in full (i) immediately prior to the effectiveness of a Change in Control
if the Director is serving as a Non-Employee Director, or is deemed to be
serving as a Non-Employee Director in accordance with Section 5 below, as of
such date or (ii) in the event that the Director ceases to serve as a
Non-Employee Director due to the Director’s death or Disability (as defined
below).  In the event the Director ceases to serve as a Non-Employee Director
for any other reason not described or provided for herein, any portion of the
Stock Unit Grant that has not yet vested shall be forfeited.

 

“Disability” shall have the meaning ascribed to such term in Section 22(e)(3) of
the Code.

 

(b)                       Unless otherwise provided by the Committee, all
amounts receivable in connection with any adjustments to the Company Stock under
Section 5(d) of the 2007 Plan, as incorporated within the Subplan, shall be
subject to the vesting schedule in this Section 4.

 

5.                                       Continued Service as an Employee.  If
the Director ceases to serve as a Non-Employee Director and, immediately
thereafter, the Director is employed by the Employer, then, solely for the
purposes of Sections 4 and 6 herein, the Director shall not be deemed to have
ceased to serve as a Non-Employee Director at that time, and his or her
continued employment by the Employer shall be deemed to be continued service as
a Non-Employee Director.  If the Director becomes employed by the Employer, the
distribution of shares as described in Section 6 below shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements pursuant to Section 14 of the 2007 Plan.

 

6.                                       Distribution of Shares.  The Company
shall distribute to the Director (or the Director’s heirs in the event of the
Director’s death) at the time of vesting of the Stock Unit Grant in accordance
with Section 4 above (but not later than March 15 of the calendar year following
the calendar year in which the Stock Units vest), a number of shares of Company
Stock equal to the number of Stock Units then held by the Director that became
vested at such time (subject to any applicable tax withholding under Section 5
above); provided, however, that, if the Director so elected in accordance with
the terms of the Subplan and the 2007 Plan, distribution of the shares of
Company Stock subject to the Stock Unit Grant shall be deferred until the time
the Director ceases to be a Non-Employee Director for any reason (except as
otherwise provided in Section 5 above), in accordance with the terms of the
Subplan and the 2007 Plan.

 

2

--------------------------------------------------------------------------------


 

7.                                       Rights and Restrictions.  The Stock
Unit Grant shall not be transferable, other than by will or under the laws of
descent and distribution (or pursuant to a beneficiary designation authorized by
the Committee).  Prior to vesting of the Stock Unit Grant and delivery of the
shares of Company Stock to the Director, the Director shall not have any rights
or privileges of a stockholder as to the shares of Company Stock subject to the
Stock Unit Grant.  Specifically, the Director shall not have the right to
receive dividends or the right to vote such shares of Company Stock, nor shall
the Director have the right to sell, assign, pledge, hypothecate, encumber,
transfer or otherwise dispose of, in whole or in part, the Stock Unit Grant,
prior to vesting of the Stock Unit Grant and delivery of the shares of Company
Stock.  The Director shall not have any interest in any fund or specific assets
of the Company by reason of this Stock Unit Grant or the Account established for
the Director.

 

8.                                       Limitations.  Nothing herein shall
limit the Company’s right to issue Company Stock, or Stock Units or other rights
to purchase Company Stock subject to vesting, expiration and other terms and
conditions deemed appropriate by the Company and its affiliates.  Nothing
expressed or implied herein is intended or shall be construed to confer upon or
give to any Person, other than the parties hereto, any right, remedy or claim
under or by reason of this Grant Agreement or of any term, covenant or condition
hereof.

 

9.                                       Expenses of Issuance of Company Stock. 
The issuance of stock certificates hereunder shall be without charge to the
Director.  The Company shall pay, and indemnify the Director from and against
any issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
by reason of the issuance of Company Stock.

 

10.                                 Terms are Binding.  The terms of this Grant
Agreement shall be binding upon the executors, administrators, heirs,
successors, transferees and assignees of the Director and the Company.

 

11.                                 Compliance with Law.  The transfer of
Company Stock hereunder shall be subject to the terms, conditions and
restrictions as set forth in the governing instruments of the Company, Company
policies, applicable federal and state securities laws or any other applicable
laws or regulations, and approvals by any governmental or regulatory agency as
may be required.  By signing this Grant Agreement, the Director agrees not to
sell any Company Stock at a time when applicable laws or the Company policies
prohibit a sale.

 

12.                                 References.  References herein to rights and
obligations of the Director shall apply, where appropriate, to the Director’s
legal representative or estate without regard to whether specific reference to
such legal representative or estate is contained in a particular provision of
this Grant Agreement.

 

13.                                 Notices.  Any notice required or permitted
to be given under this Grant Agreement shall be in writing and shall be deemed
to have been given when delivered personally or by courier, or sent by certified
or registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently, by similar process, give notice of:

 

3

--------------------------------------------------------------------------------


 

If to the Company:

Investment Technology Group, Inc.
380 Madison Avenue
New York, NY 10017
Attention: General Counsel

 

If to the Director:

 

At the Director’s most recent address shown on the Company’s corporate records,
or at any other address at which the Director may specify in a notice delivered
to the Company in the manner set forth herein.

 

14.                                 Section 409A.  It is intended that the Stock
Unit Grant issued hereunder shall comply with Section 409A of the Code (and any
regulations and guidelines issued thereunder) to the extent the Stock Unit Grant
is subject thereto, and the Stock Unit Grant shall be interpreted on a basis
consistent with such intent.  Other than pursuant to an election to defer
receipt of shares of Company Stock subject to the Stock Unit Grant under the
terms of the Subplan and the 2007 Plan, in no event shall the Director, directly
or indirectly, designate the calendar year in which the shares underlying the
Stock Unit Grant will be distributed.  This Grant Agreement may be amended
without the consent of the Director in any respect deemed by the Committee to be
necessary in order to preserve compliance with Section 409A of the Code.

 

15.                                 Costs.  In any action at law or in equity to
enforce any of the provisions or rights under this Grant Agreement, including
any arbitration proceedings to enforce such provisions or rights, the
unsuccessful party to such litigation or arbitration, as determined by the court
in a final judgment or decree, or by the panel of arbitrators in its award,
shall pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties (including without
limitation costs, expenses and fees on any appeals), and if the successful party
recovers judgment in any such action or proceeding such costs, expenses and
attorneys’ fees shall be included as part of the judgment.

 

16.                                 Further Assurances.  The Director agrees to
perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Grant Agreement, including but not
limited to all acts and documents related to compliance with federal and/or
state securities laws.

 

17.                                 Counterparts.  For convenience, this Grant
Agreement may be executed in any number of identical counterparts, each of which
shall be deemed a complete original in itself and may be introduced in evidence
or used for any other purposes without the production of any other counterparts.

 

18.                                 Governing Law.  This Grant Agreement shall
be construed and enforced in accordance with Section 5(h) of the Subplan.

 

19.                                 Entire Agreement.  This Grant Agreement,
together with [the Deferral Election Form dated                     ,] the
Subplan and the 2007 Plan, sets forth the entire agreement between the parties
with reference to the subject matter hereof, and there are no agreements,
understandings, warranties, or representations, written, express, or implied,
between them with respect to the Stock Unit Grant other than as set forth herein
or therein, all prior agreements, promises, representations and understandings
relative thereto being herein merged.

 

4

--------------------------------------------------------------------------------


 

20.                                 Amendment; Waiver.  This Grant Agreement may
be amended, modified, superseded, canceled, renewed or extended and the terms or
covenants hereof may be waived only by a written instrument executed by the
parties hereto or, in the case of a waiver, by the party waiving compliance. 
Any such written instrument must be approved by the Committee to be effective as
against the Company.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of the breach of any
term or provision contained in this Grant Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Grant Agreement.

 

21.                                 Severability.  Any provision of this Grant
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

 

 

Name: Robert C. Gasser

 

Title: CEO and President

 

 

I hereby accept the Stock Unit Grant described in this Grant Agreement, and I
agree to be bound by the terms of the Subplan, the 2007 Plan and this Grant
Agreement.  I hereby acknowledge that a copy of the Plan and the Plan prospectus
have been delivered to me.  I hereby further agree that all the decisions and
determinations of the Committee shall be final and binding.

 

 

 

 

 

[Insert Name of the Director]

 

6

--------------------------------------------------------------------------------